IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 244A18

                                Filed 14 June 2019

TOWN OF NAGS HEAD

              v.
WILLIAM W. RICHARDSON and wife, MARTHA W. RICHARDSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 817 S.E.2d 874 (2018), reversing a judgment

notwithstanding the verdict entered on 17 October 2016 by Judge Gary E. Trawick

in Superior Court, Dare County, and remanding for a new trial.         Heard in the

Supreme Court on 29 May 2019 in session in the State Capitol Building in the City

of Raleigh.


      Hornthal, Riley, Ellis & Maland, L.L.P., by Benjamin M. Gallop and M.H.
      Hood Ellis, for plaintiff-appellant/appellee.

      Nexsen Pruet, PLLC, by David P. Ferrell and Norman W. Shearin, for
      defendant-appellants/appellees.



      PER CURIAM.


      For the reasons stated in the majority opinion, this Court affirms the decision

of the Court of Appeals. Further, to clarify the remand order, the sole issue on

remand is the fair market value of the easement or, as presented to the jury, “What

was the fair market value of the 10-year beach nourishment easement on the

Richardsons’ property taken by the Town of Nags Head at the time of taking?”. See
                         TOWN OF NAGS HEAD V. RICHARDSON

                                   Opinion of the Court



N.C.G.S. § 40A-64(b)(ii) (2017) (“If there is a taking of less than the entire tract, the

measure of compensation is . . . the fair market value of the property taken.”).

      AFFIRMED.

      Justice DAVIS did not participate in the consideration or decision of this case.




                                           -2-